DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the restriction requirement in the reply filed on 05/04/2022 is acknowledged and found persuasive, therefore no claims are withdrawn.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, Line 10, “define” should be changed to –defines-- .  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2, Line 2, “define” should be changed to –defines-- .  Appropriate correction is required.
Claim 15, is objected to because of the following informalities:  Claim 15, Lines 8 and 14, “a structural member” should be changed to –the structural member--.
Claim 16, is objected to because of the following informalities:  Claim 16, Line 4, “a structural member” should be changed to –the structural member--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 12, 17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomsen (4,522,531).

Regarding claim 1, Thomsen discloses a drainage system (10; figure 1) that is structured to be fixedly embedded within a curable medium (figure 1 is a pictorial view in cabinet projection of a joint or wall liner 10 with portions of the concrete mass indicated by phantom lines, i.e., wall liner 10 is embedded within the concrete (curable medium); column 2, lines 50-55; column 3, lines 6-15) having a structural support (dowel bar 23 assembly; figure 1; column 3, lines 24-30) comprising a plurality of structural members (23; figure 1), the drainage system comprising: an open-faced channel (open joint guide channel 24 is defined between side walls 11 and 12, which define a channel that is open-faced at the top; figure 2b; column 3, lines 39-41) having a first and second lateral side (11 and 12, respectively; figure 2) and a first and second end member (61; first and second end caps 61 insert into ends of connector section 50 at left and right ends of wall liner 10, respectively; figures 4-5; column 4, lines 54-56, 67-68; column 5, lines 21-23), wherein the first end member is attached to one end of the first and second lateral sides (as shown; figure 5), the second end member is attached to the opposing end of the first and second lateral sides (second end cap 61 inserts into an end of connector section 50 at the right end of wall liner 10; figures 4-5; column 4, lines 54-56, 67-68; column 5, lines 21-23), and the first and second lateral sides and the first and second end members are spaced apart by a predetermined distance to define an interior space therebetween (as shown; figures 2, 5), wherein at least one of said first lateral side (11), second lateral side, first end member, and second end member define an aperture (21; figures 2-3) structured to matingly engage one of the plurality of structural members (left dowel! bar 23; figures 1-3) to thereby tie the drainage system into the structural support for the curable medium (opening 21 is provided through side wall 11 (first lateral side) through which dowel bar 23 (structural member) of the dowel bar assembly (structural support) extends and engages, via cylinder 37 and seals 38 and 39, to tie wall liner 10 into the dowel bar assembly for the concrete (curable medium); figures 1, 2-2b, 3; column 3, lines 25-30).

Regarding claim 2, Thomsen teaches a different one of said first lateral side, second lateral side (12; figures 1-3), first end member, and second end member defines an additional aperture (21; figure 1) structured to matingly engage the one of the plurality of structural members (additional opening 21 is provided through side wall 12 through which left dowel bar 23 of the dowel bar assembly extends and engages, via cylinder 37 and seals 38 and 39, to tie wall liner 10 into the dowel bar assembly for the concrete; figures 2-2b, 3; column 3, lines 25-30).

Regarding claim 7, Thomsen teaches the first lateral side (11; figure 2) comprises an anchor flange (left embedment rib 17; figures 1-2) extending along a length of the first lateral side (as shown; figure 1), wherein the second lateral side (12) comprises an anchor flange (right embedment rib 17; figures 1-2) extending along a length of the second lateral side (as shown; figure 1), wherein the anchor flange of the first lateral side and the anchor flange of the second lateral side are configured to retain a position of the drainage system within the curable medium (the "Y" shape of left and right embedment ribs 17 become embedded and thereby secured in the concrete; column 3, lines 15-23).

Regarding claim 12, Thomsen teaches the open-faced channel (open joint guide channel 24 is defined between side walls 11 and 12, which define a channel that is open-faced at the top; figure 2b;
column 3, lines 39-41) comprises one or more reinforced apertures (38, 39; figures 1-2a) distributed laterally around a perimeter of the open-faced channel (as shown; figure 1), wherein the reinforced aperture is a cylindrically-shaped opening oriented perpendicularly to the perimeter of the open-faced channel (as shown; figures 1-2a; column 4, lines 20-24).

Regarding claim 17, Thomsen discloses a method of manufacturing a drainage system (10; figure 1) that is structured to be fixedly embedded within a curable medium (figure 1 is a pictorial view in cabinet projection of a joint or wall liner 10 with portions of the concrete mass indicated by phantom lines, i.e., wall liner 10 is embedded within the concrete (curable medium); column 2, lines 50-55) having a structural support (dowel bar 23 assembly; figure 1; column 3, lines 24-30) comprising a plurality of structural members (23; figure 1), the method. comprising: providing an open-faced channel (open joint guide channel 24 is defined between side walls 11 and 12, which define a channel that is open-faced at the top; figure 2b; column 3, lines 39-41) having a first and second lateral side (11 and 12, respectively; figure 2) and a first and second end member (61; first and second end caps 61 insert into ends of connector section 50 at left and right
ends of wall liner 10, respectively; figures 4-5; column 4, lines 54-56, 67-68; column 5, lines 21-23), wherein the first end member is attached to one end of the first and second lateral sides (as shown; figure 5), the second end member is attached to the opposing end of the first and second lateral sides (second end cap 61 inserts into an end of connector section 50 at the right end of wall liner 10; figures 4-5; column 4, lines 54-56, 67-68; column 5, lines 21-23), and the first and second lateral sides and first and second end members are spaced apart by a predetermined distance to define an interior space therebetween (as shown; figures 2, 5), wherein at least one of said
first lateral side (11), second lateral side, first end member, and second end member define an aperture (21; figures 2-3) structured to matingly engage one of the plurality of structural members (left dowel bar 23; figure 1) to thereby tie the drainage system into the structural support for the curable medium (opening 21 is provided through side wall 11 (first lateral side) through which left dowel bar 23 (structural member) of the dowel bar assembly (structural support)) extends and engages, via cylinder 37 and seals 38 and 339, to tie wall liner 10 into the dowel bar assembly for the concrete (curable medium); figures 2-2b, 3; column 3, lines 25-30).

Regarding claim 18, Thomsen teaches a different one of said first lateral side, second lateral side (12; figures 1-3), first end member, and second end member define an additional aperture (21; figures 2-3) structured to matingly engage the one of the plurality of structural members (additional opening 21 is provided through side wall 12 through which left dowel bar 23 of the dowel bar assembly extends and engages, via cylinder 37 and seals 38 and 339, to tie wall liner 10 into the dowel bar assembly for the concrete; figures 2-2b, 3; column 3, lines 25-30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0362883 A1 (ABT, Inc.), hereinafter referred to as ABT, in view of US 4,815,888 A (Stegmeier).


Regarding claim 1, ABT discloses a drainage system (1; figure 1) that is structured to be fixedly embedded within a curable medium (concrete is used to form the surface area around basin 1, and basin 1 becomes embedded when said concrete cures: figure 1;
paragraph [0024)), the drainage system comprising: an open-faced channel (the internal channel of basin 1 is open-faced at the top; figures 1-2) having a first and second lateral side (the left and right long sides, respectively; figure 1) and a first and second end member (the left and right short sides, respectively; figure 1), wherein the first end member is attached to one end of the first and second lateral sides (as shown, figures 1-2), the second end member is attached to the opposing end of the first and second lateral sides (as shown; figures 1-2), and the first and second lateral sides and the first and second end members are spaced apart by a predetermined distance to define an interior space therebetween (as shown; figures 1-2). However, ABT does not further disclose a drainage system that is structured to be fixedly embedded within a curable medium having a structural support comprising a plurality of structural members,
wherein at least one of said first lateral side, second lateral side, first end member, and second end member defines an aperture structured to matingly engage one of the plurality of structural members to thereby tie the drainage system into the structural support for the curable medium. Stegmeier discloses a drainage system (10; figure 1) that is structured to be fixedly embedded within a curable medium (12, as shown; aggregated based decked 12 is concrete (curable medium); column 2, lines 14-16; column 3, lines 20-24) having a structural support (reinforcing rods 56, collectively; column 4, lines 25-30) comprising a plurality of structural members (56, as shown),
wherein at least one of said first lateral side (20), second lateral side, first end member, and second end member defines an aperture structured to matingly engage one of the plurality of structural members (right reinforcing rod 56 in figure 1 is shown to matingly engage, via annular flange 54, an aperture defined in sidewall 20; figures 1-2) to thereby tie the drainage system into the structural support for the curable medium (reinforcing rods 56 serve to securely anchor trough 18 in its intended orientation within adjacent decking 12; figure 2; column 4, lines 35-37).  In order to more securely embed the basin in the concrete (ABT; paragraph [0024)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ABT's basin or drainage system to incorporate Stegmeier's reinforcing rods orstructural support, such that a drainage system is structured to be fixedly embedded within a curable medium having a structural support comprising a plurality of structural members, wherein at least one of said first lateral side, second lateral side, first end member, and second end member defines an aperture structured to matingly engage one of the plurality of structural members to thereby tie the drainage system into the structural support for the curable medium, because as Stegmeier discloses, the reinforcing rods serve to anchor the drain in place within the concrete aggregate when set while inhibiting expansion and contraction of the concrete in the areas surrounding the drain (Stegmeier; abstract).

Regarding claim 2, ABT as modified by Stegmeier, teaches the invention as described above but fails to teach a different one of said first lateral side, second lateral side, first end member, and second end member defines an additional aperture structured to matingly engage the one of the plurality of structural members. Stegmeier discloses wherein a different one of said first lateral side, second lateral side (22; figure 1), first end member, and second end member defines an additional aperture structured to matingly engage the one of the plurality of structural members (right reinforcing rod 56 in figure 1 is shown to matingly engage, via annular flange 54, an additional aperture defined in sidewall 22; figures 1-2; column 4, lines 21-37). In order to more securely embed the basin in the concrete (ABT; paragraph [0024]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ABT’s basin or drainage system to incorporate Stegmeier's reinforcing rods or structural support, such that a different one of said first lateral side, second lateral side, first end member, and second end member defines an additional aperture structured to matingly engage the one of the plurality of structural members, because as Stegmeier discloses, the reinforcing rods serve to anchor the drain in place within the concrete aggregate when set while inhibiting expansion and contraction of the concrete in the areas surrounding the drain (Stegmeier; abstract).

Regarding claim 3, ABT as modified by Stegmeier teaches the drainage system (1; figure 1) further comprises a support surface (4; figure 1) for a trench cover (3, as shown; figures 1-2; paragraph [0025)), wherein the support surface is defined longitudinally by an upper side edge of the first lateral side and an upper side
edge of the second lateral side (the top portion of basin 1 includes recessed edges 4 (e.g., edges recessed within the interior of basin 1 from the top edge (upper side edge) of the top portion of first and second lateral sides of basin 1) on which grate 3 rests; paragraph {0025)).

Regarding claim 5, ABT as modified by Stegmeier teaches the open-faced channel (the internal channel of basin 1 is open-faced at the top) further comprises a bottom wall (basin 1 has a solid bottom surface or wall; figures 1-2; paragraph [0023]) attached to a bottom end of the first and second lateral sides and a bottom end of the first and second end members (as shown; figures 1-2), wherein the bottom wall comprises a conduit connector (5) configured to couple with a drainage component (rainwater flows through aperture 5 and enters additional piping (a drainage component), i.e., coupled to aperture 5; figures 1-2; paragraph [0023)).

Regarding claim 6, ABT as teaches Stegmeier  the bottom wall is slanted at an angle toward the conduit connector (5; the bottom surface of basin 1 is angled, i.e., toward
aperture 5; figures 1-2; paragraph [0023)).

Regarding claim 7, ABT as modified by Stegmeier teaches the first lateral side (the left long side; figure 1) comprises an anchor flange (4) extending along a length of the first lateral side (as shown; figure 2), wherein the second lateral side (the right long side; figure 1) comprises an anchor flange (4; figure 2) extending along a length of the second lateral side (as shown; figures 1-2), wherein the anchor flange of the first lateral side and the anchor flange of the second lateral side are configured to retain a position of the drainage system within the curable medium (recessed edges 4 provide a stepped configuration to basin 1, such that said edges are configured to retain basin 1 from sliding to a lower position within the concrete; figures 1-2; paragraph [0024]).

Regarding claim 8, ABT as modified by Stegmeier  the open-faced channel (the internal channel of basin 1 is open-faced at the top; figures 1-2) further comprises one or more
installation legs (2; figures 1-2) that are removably attached to the open-faced channel (anchors 2 are threaded to allow for removal from the open-faced channel of basin 1; figures 1-2 paragraph [0024)), wherein the installation legs are configured to secure the
open-faced channel within the curable medium (anchors 2 secure basin 1 to the concrete of the adjacent roadway or sidewalk; figures 1-2; paragraph [0024)).

Regarding claim 12, ABT as modified by Stegmeier teaches the invention as described above however ABT fails to teach  the open-faced channel comprises one or more reinforced apertures distributed laterally around a perimeter of the open-faced channel, wherein the reinforced aperture is a cylindrically-shaped opening oriented perpendicularly to the perimeter of the open-faced channel. Stegmeier discloses wherein the open-faced channel (18; figures 1-2) comprises one or more reinforced apertures (54) distributed laterally around a perimeter of the open-faced channel (sleeves 52 extend through sidewalls 20, 22 from a joinder thereat by means of annular flange 54 positioned flush against the exterior face of sidewalls 20, 22; column 4, lines 21-24), wherein the reinforced aperture is a cylindrically-shaped opening oriented perpendicularly to the perimeter of the open-faced channel (as shown; figures 1-2).
In order to more securely embed the basin in the concrete (ABT; paragraph [0024)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ABT’s basin or drainage system to incorporate Stegmeier's reinforcing rods or structural support with reinforced apertures, such that the open-faced channel comprises one or more reinforced apertures distributed laterally around a perimeter of the open-faced channel, wherein the reinforced aperture is a cylindrically-shaped opening oriented perpendicularly to the perimeter of the open-faced channel, because as Stegmeier discloses, the reinforcing rods serve to anchor the trough or drain in place within the concrete aggregate when set while inhibiting expansion and contraction of the concrete in the areas surrounding the drain (Stegmeier; abstract), while the sleeve and annular flanges serve to protect the reinforcing rod against the corrosive effects of water contained in the drain (column 4, lines 31-34).

Regarding claim 13, ABT as modified by Stegmeier teaches at least one coupling member positioned proximate to a top portion of at least one of the first and second lateral sides and the first and second end members (basin 1 defines a plurality of threaded holes (coupling members) on its upper side surfaces (top portions of first and second lateral sides); figures 1-2; paragraph [0024]), wherein the coupling member comprises a diagonally oriented hollow portion configured to accept a removable retention pin (2; basin 1 defines a plurality of threaded holes (coupling members) on its
upper side surfaces (top portions of first and second lateral sides) that receive removable anchors 2, such that the coupling members are diagonally oriented hollow portions; figures 1-2; paragraph (0024]), wherein the removable retention pin is configured to secure the open-faced channel within a curable medium (anchors 2 secure the open-faced channel of basin 1 to the concrete of the adjacent roadway or sidewalk; paragraph [0024)).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0362883 A1 (ABT, Inc.), hereinafter referred to as ABT, in view of US 2,780,150 A (Yeoman).

Regarding claim 15, ABT discloses a method of installing a drainage system (1; figure 1), the method comprising: providing an open-faced channel (the internal channel of basin 1 is open-faced at the top) having a first and second lateral side (the left and right long sides, respectively) and a first and second end member (the left and right short sides, respectively), wherein the first end member is attached to one end of the first and second lateral sides (as shown), the second end member is attached to the opposing end of the first and second lateral sides (as shown), and the first and second lateral sides and the first and second end members are spaced apart by a predetermined distance to define an interior space therebetween (as shown); positioning the drainage system in a trench, wherein the trench comprises at least two sidewalls (concrete is used to form the surface area around basin 1, and basin 1 becomes embedded
when said concrete cures, such that the adjacent surface of the concrete on either side of the first and second lateral sides of basin 1 comprises two sidewalls; paragraph [0024)}). However, ABT does not further disclose providing at least one structural member having a first and second end, wherein the first end of the structural member extends through an aperture in at least one of the first and second end members or the first and second lateral sides; positioning the drainage system in a trench, wherein the trench comprises at least two sidewalls that each contain at least one structural member having an end; and securing the first end of the structural member of the drainage system to the end of the structural member in one of the sidewalls of the trench. Yeoman discloses providing at least one structural member (reinforcing bar 15 of center slab 10; figure 1) having a first and second end (left and right ends, respectively), wherein the first end of the structural member extends through an aperture in at least one of the first and second end members or the first and second lateral sides (the left end 17 of reinforcing bar 15 of center slab 10 is shown to extend through an aperture in the left sidewall (first lateral side) of center slab 10); positioning the system (center slab 10; figure 1) in a trench (shown as the space between left and right slabs 10), wherein the trench comprises at least two sidewalls (the right sidewall of left stab 10 and the left sidewall of right slab 10) that each contain at least one structural member (15; figures 1-2) having an end (ends 17 proximate center stab 10; figure 1); and securing the first end of the structural member of the system to the end of the structural member in one of the sidewalls of the trench (the left end 17 of center slab 10 is secured, as by welding, to the right end 17 of left slab 10; column 3, lines 47-50).  In order to more securely embed the basin to an adjacent concrete surface, e.g. the roadway or sidewalk (ABT; paragraph [0024)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ABT's method to incorporate Yeoman's steps of providing at least one structural member having a first and second end, wherein the first end of the structural member extends through an aperture in at least one of the first and second end members or the first and second lateral sides;
positioning the drainage system in a trench, wherein the trench comprises at least two sidewalls that each contain at least one structural member having an end; and securing the first end of the structural member of the drainage system to the end of the structural member in one of the sidewalls of the trench, because as Yeoman discloses, when the free ends of the longitudinal reinforcing bars overlap so that they may be welded together, and the notch or gap between walls is filled with concrete, the result is a more reinforced bond between said walls (Yeoman; column 4, lines 1-5).

Regarding claim 16, ABT as modified by Yeoman teaches the invention as described above but ABT fails to teach the second end of the structural member of the drainage system extends through an aperture in at least a different one of the first and second end members or the first and second lateral sides, wherein the method further comprises securing the second end of the structural member of the drainage system to the end of the structural member in a different one of the sidewalls of the trench.  Yeoman discloses wherein the second end of the structural member of the drainage system extends through an aperture in at least a different one of the first and second end members or the first and second lateral sides (the right end 17 of reinforcing bar 15 of center slab 10 is shown to extend through an aperture in the right sidewall (second lateral side) of center stab 10), wherein the method further comprises securing the second end of the structural member of the drainage system to the end of the structural member in a different one of the sidewalls of the trench (the right end 17 of center slab 10 is secured, as by welding, to the left end 17 of right slab 10; column 3, lines 47-50).
In order to more securely embed the basin to an adjacent concrete surface, e.g., the roadway or sidewalk (ABT; paragraph [0024)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ABT's method to incorporate Yeoman's steps, such that the second end of the structural member of the drainage system extends through an aperture in at least a different one of the first and second end members or the first and second lateral sides, wherein the method further comprises securing the second end of the structural member of the drainage system to the end of the structural member in a different one of the sidewalls of the trench, because as Yeoman discloses, when the free ends of the longitudinal reinforcing bars overlap so that they may be welded together, and the notch or gap between walls is filled with concrete, the result is a more reinforced bond between said walls (Yeoman; column 4, lines 1-5).


Claim(s) 1-3, 5-8, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0362883 A1 (ABT, Inc.), hereinafter referred to as ABT, in view of US 4,815,888 A (Stegmeier) and in further view of US 6,443,656 B1 (Gunter).

Regarding claim 14, ABT as modified by Stegmeier teaches the invention as described above but fails to teach the removable retention pin is positioned above an integrally-formed lug of a trench cover to facilitate retention of the trench cover.  Gunter discloses wherein the removable retention pin (24; figure 20) is positioned above an integrally-formed lug (51) of a trench cover (53) to facilitate retention of the trench cover (mechanical engagement of pin 24 and hook 51 retains grate 53, and prevents grate 53
from being lifted from the trench without first removing pin 24; column 9, lines 52-58).

In order to better provide anchors that are utilized to secure the grate to the open top surface of the basin (ABT; paragraph (0024)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ABT's trench cover to incorporate Gunter's hook or integrally-formed lug, such that the removable retention pin is positioned above an integrally-formed lug of a trench cover to facilitate retention of the trench cover, because as Gunter discloses, mechanical engagement of the pin and the hook retains the grate, and prevents the grate from being lifted from the trench without first removing the pin (Gunter; figure 20; column 9, lines 52-58).


 Allowable Subject Matter
Claims 4, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.  Gunter teaches a rebar pin extending through the drainage channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        August 26, 2022